                                1   BUCHALTER, A Professional Corporation
                                    VALERIE BANTNER PEO (SBN: 260430)
                                2   55 Second Street, Suite 1700
                                    San Francisco, CA 94105-3493
                                3   Telephone: (415) 227-0900
                                    Fax: (415) 227-0770
                                4   Email: vbantnerpeo@buchalter.com

                                5   Attorneys for Creditor
                                    JPMORGAN CHASE BANK N.A.
                                6

                                7

                                8                              UNITED STATES BANKRUPTCY COURT

                                9                              NORTHERN DISTRICT OF CALIFORNIA

                           10                                            OAKLAND DIVISION

                           11       In re                                               Bankruptcy Case No. 19-41283 (WJL)

                           12       JADOOTV, INC.                                       Chapter 11

                           13                          Debtor.                          R.S. No. BN-001

                           14                                                           SECOND JOINT STATUS
                                                                                        CONFERENCE STATEMENT
                           15

                           16                                                           Date:        July 29, 2020
                                                                                        Time:        10:30 a.m.
                           17                                                           Ctrm:        TELEPHONIC
                                                                                                     Room 220
                           18                                                                        1300 Clay Street
                                                                                                     Oakland, CA 94612
                           19

                           20

                           21               Creditor JPMorgan Chase Bank, N.A. (“JPMC”) and debtor JadooTV, Inc. (“Debtor”),

                           22       through their undersigned counsel, submit the following Second Joint Status Conference

                           23       Statement.

                           24               JPMC and Debtor have reached a settlement in principle regarding the Motion of Debtor

                           25       for an Order Authorizing Incurrence of Unsecured Debt in the Form of Paycheck Protection

                           26       Program Loan Pursuant to 11 U.S.C. §§ 364(b) and 105(a) Nunc Pro Tunc to April 7, 2020 [Dkt.

                           27       No. 271] (the “PPP Motion”) and JPMC’s anticipated motion for relief from the automatic stay.

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
       SAN FR ANCISCO

                        Case: 19-41283              Doc# 294     Filed: 07/28/20    1
                                                                                   Entered: 07/28/20 14:08:36    Page 1 of
                                    BN 41387318v2
                                                                              2
                                1           The parties are finalizing the terms of a stipulation to memorialize their agreement (the

                                2   “Stipulation”), whereby the Debtor will stipulate to relief from stay to permit JPMC to exercise

                                3   its remedies with respect to the PPP loan made to the Debtor and the Debtor’s deposit account

                                4   with JPMC, including offsetting the deposit account to the extent described in the Stipulation.

                                5           The parties will seek the Court’s guidance at the July 29, 2020 Status Conference

                                6   regarding whether the Stipulation must be approved by way of noticed motion, or if the parties

                                7   may submit the Stipulation and proposed form of order to the Court without such notice.

                                8           JPMC and the Debtor are prepared to discuss these issues with the Court at the Status

                                9   Conference.

                           10       DATED: July 28, 2020                          BUCHALTER
                                                                                  A Professional Corporation
                           11

                           12
                                                                                  By: /s/ Valerie Bantner Peo
                           13                                                        VALERIE BANTNER PEO
                                                                                     Attorneys for Creditor
                           14                                                        JPMorgan Chase Bank, N.A.
                           15

                           16       DATED: July 28, 2020                          KELLER BENVENUTTI KIM LLP
                           17

                           18                                                     By: /s/ Jane Kim
                                                                                     JANE KIM
                           19                                                        Attorneys for Debtor
                                                                                     JadooTV, Inc.
                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
       SAN FR ANCISCO

                        Case: 19-41283              Doc# 294    Filed: 07/28/20      2
                                                                                    Entered: 07/28/20 14:08:36        Page 2 of
                                    BN 41387318v2
                                                                             2
